Order filed January 24, 2017




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-01098-CV
                                   ____________

   ALLIED COLLISION CENTER, INC. D/B/A ALLIED COLLISION &
                 AUTO REPAIR STORAGE, Appellant

                                         V.

                           ELOUISE CLARK, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1055362

                                     ORDER

      In the issues presented in the appellant’s brief, the appellant challenges the
overruling by operation of law of its motion for new trial. In the notice of appeal,
however, the appellant does not challenge the overruling of its motion for new trial,
but instead appeals only the default judgment rendered against it.

      Unless appellant files an amended notice of appeal in this Court by February
3, 2017, the court will not address the overruling of the motion for new trial. See
Tex. R. App. P. 25.1(g).

                                       PER CURIAM